Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 08,2020 has been entered.
 
DETAILED ACTION
Claims 3-22 have been examined.
Terminal Disclaimer
The terminal disclaimer filed on April 09, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,321,849 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive. Applicant’s arguments and Examiner’s response are as following:
Applicant argues: 
As acknowledged in the Office Action at page 4, lines 6-7, the primary reference of Hafezi does not explicitly mention the reader device has a detection accuracy of the signal of at least 95%.
external devices to communicate with each other by using the human body as a communication medium. Nitzan generally relates to battery-assisted RFID transponders. Neither reference has anything to do with an ingestible microsensor as disclosed and claimed in the present application.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the previous Office Action, the ingestible microsensor and ingestible event are already shown by the invention of Hafezi wherein the ingestible microsensor is configured to generate a signal indicating an ingestion event upon ingestion.  Hafezi further shows ingestion event monitoring and a reader device (receiver, detector) positioned external to the patient and configured to detect the signal indicating the ingestion event (Para. 19,95-101).  The combination in view of Yoshida and Nitzan is relying on the teaching of a non-contract/wireless reader (such as radio frequency reader) that has a detection accuracy of signal of at least 95%.  Yoshida shows the detection accuracy of the reader device is based on the distance between the reader and transmitter (such as the microsensor/marker of Hafezi). Nitzan shows the detection accuracy of the reader device is based on the relationship between the distance and applied material.  In response to applicant's argument that Yoshida and Nitzan are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yoshida and Nitzan are analogous 
Applicant argues: 
The additional secondary reference of Robertson, Tran and Shoarinejad does not cure the deficiencies of those references because Robertson, Tran and Shoarinejad also does not teach an ingestible microsensor that generates a signal indicating an ingestion event wherein an external reader has a detection accuracy for the signal of at least 95%.

Examiner respectfully disagrees.  As stated above, the combination of Hafezi in view of Yoshida and Nitzan met the claim limitation “an ingestible microsensor that generates a signal indicating an ingestion event wherein an external reader has a detection accuracy for the signal of at least 95%.”  Robertson, Tran and Shoarinejad is introduced to address the claim subject for the claims 4, 11, 12,15,20,21, respectively. (See the corresponding claim rejection for each of the claim 4, 11, 12,15,20,21 below for detail). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3,5-9,14-15,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafezi et al. (US 2011/0054265), in view of Yoshida et al. (US 2009/0088114) and Nitzan et al. (US 2009/0045916).
As per claim 3, Hafezi shows a system for ingestion event monitoring, the system comprising: 
an ingestible microsensor (IEM 10, 20, etc.) configured to generate a signal indicating an ingestion event upon ingestion and contact with stomach fluid of a patient (conducting fluid/stomach fluid; Para. 18-21); and
a reader device (receiver, detector; Para. 95: RF signals, magnetic signals, conductive (near field) signals, acoustic signals, etc.) positioned external to the patient and configured to detect the signal indicating the ingestion event (Para. 19,95-101).

The invention of Hafezi does not explicitly mention the reader device has a detection accuracy of the signal of at least 95% .
In the analogous art, Yoshida shows the reader device has a detection accuracy of the signal of at least 95% (Para. 82 states ‘the percentage of correct transmission/reception of signals is 100% as indicated by the curve 61, so that the communication terminal apparatus 12 and the reader/writer 11 can reliably transmit/receive a signal’; Para. 52 states ‘The reader/writer 11 is provided with a loop antenna 21 for noncontact radio communication”).
In the analogous art, Nitzan shows the reader device has a detection accuracy of the signal of at least 95% (Para. 252 states 100% reading reliability was achieved in nearly all environments). 
Therefore, it would have been obvious at the time the invention was made to include the reader device has a detection accuracy of the signal of at least 95% as suggest by Yoshida and/or Nitzan with the highly reliable system of Hafezi because it would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results, thereby increasing the effectiveness and accuracy of the invention.  It would provide an alternative technique or additional communication method to improve the accuracy of communication between the microsensor (marker) and reader by having the detection accuracy of the signal of at least 95% as shown by Yoshida and/or Nitzan in view of the highly reliable transmission at the microsensor.  Based on the invention of Yoshida and/or Nitzan, the accuracy 
As per claim 5, Hafezi further shows the ingestible microsensor comprises circuitry configured to generate power upon being exposed to the stomach fluid of the patient (Para. 18-19).
As per claim 6, Hafezi further shows the ingestible microsensor is configured to generate and transmit the signal using the power over a period of time following ingestion (Para. 41,47).
As per claim 7, Hafezi further shows the ingestible microsensor is configured to be associated with a unique identifier, and the signal comprises data indicating the unique identifier (Para. 18-19,13).
As per claim 8, Hafezi further shows the reader device requires no skin contact with the patient (Para. 95-101). [Hafezi discloses: Receivers of interest are those that are configured to receive a signal from an IEM. The detection component may vary significantly depending on the nature of the communication that is generated by the IEM. As such, the receiver may be configured to receive a variety of different types of communications, including but not limited to: RF signals, magnetic signals, conductive (near field) signals, acoustic signals, etc. (Para. 95). The receiver may include a variety of different types of receiver elements, where the nature of the receiver element necessarily varies depending on the nature of the signal produced by the signal generation element (Para. 96). The receivers of interest include both external and implantable receivers (Para. 98). In other words, the detector/receiver which can be implemented as the claimed “reader device” can be incorporated with alternative and different types of communications, including but not limited to: RF signals, magnetic signals, conductive (near 
As per claim 9, the invention of Hafezi would have been obviously further show the signal is a radio frequency signal (Para. 95 shows the receiver is capable of communicating with the sensor through RF signals, therefore it would have been obvious the sensor would generate a corresponding RF signal to match with the configuration of the receiver; also see Para. 19). 
As per claim 14, Hafezi shows a method for ingestion event monitoring, the method comprising:
embedding an ingestible microsensor in an oral dosage form (Para. 29) to be consumed by a subject; and having the subject ingest the oral dosage form (Para. 14-18);
wherein the ingestible microsensor is configured to: generate a signal indicating an ingestion event upon contact with stomach fluid of the subject (conducting fluid/stomach fluid), and transmit the signal to a reader device positioned external to the subject, wherein the reader device is configured to detect the signal (Para. 20,95-101).
Hafezi further mentions ingestible event makers of the invention are highly reliable wherein the ingestible event marker of the invention correctly generate and transmit a signal when employed in an application for which they are intended at a frequency including 95% of greater (Para. 14). 
The invention of Hafezi does not explicitly mention the reader device has a detection accuracy of the signal of at least 95% .
In the analogous art, Yoshida shows the reader device has a detection accuracy of the signal of at least 95% (Para. 82 states ‘the percentage of correct transmission/reception of signals 
In the analogous art, Nitzan shows the reader device has a detection accuracy of the signal of at least 95% (Para. 252 states 100% reading reliability was achieved in nearly all environments). 
Therefore, it would have been obvious at the time the invention was made to include the reader device has a detection accuracy of the signal of at least 95% as suggest by Yoshida and/or Nitzan with the highly reliable system of Hafezi because it would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results, thereby increasing the effectiveness and accuracy of the invention.  It would provide an alternative technique or additional communication method to improve the accuracy of communication between the microsensor (marker) and reader by having the detection accuracy of the signal of at least 95% as shown by Yoshida and/or Nitzan in view of the highly reliable transmission at the microsensor.  Based on the invention of Yoshida and/or Nitzan, the accuracy is achieved based on the communication distance and material being implemented by the invention.  Noted: Kantor (US 10,115,075) shows the accuracy of the reader can be achieved based on the power of the reader device. 
As per claim 17, Hafezi further shows the ingestible microsensor is configured to be associated with a unique identifier, and the signal comprises data indicating the unique identifier (Para. 18-19,13).
As per claim 18, Hafezi further shows the reader device requires no skin contact with the patient (Para. 95-101). [Hafezi discloses: Receivers of interest are those that are configured to 
As per claim 19, the invention of Hafezi would have been obviously further shows the signal is a radio frequency signal (Para. 95 shows the receiver is capable of communicating with the sensor through RF signals, therefore it would have been obvious the sensor would generate a corresponding RF signal to match with the configuration of the receiver; also see Para. 19). 

Claims 4, 11, 15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafezi et al. (US 2011/0054265) in view of Yoshida et al. (US 2009/0088114) and Nitzan et al. (US 2009/0045916), further in view of Robertson et al. (US 2013/0117696).
As per claims 4,15, the invention of Hafezi  in view of Yoshida and/or Nitzan shows a remote database configured to: receive data from the reader device via a communication network 
In the analogous art, Robertson shows a remote database configured to: receive data from the reader device via a communication network in real time, and generate and transmit one or more messages at least to the patient based upon received data from the reader device (Fig. 1; Para. 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote database as suggest by Hafezi to include the feature as suggest by Robertson because it would increase the data processing efficient and the effectiveness of the message generation.  It would be an implementation of applying a known technique to a known system ready for improvement to yield predictable results. 
	As per claims 11 and 20, Robertson shows the reader device is configured to upload data stored thereon to a software system via at least one of a cellular communication protocol, a bluetooth communication protocol, and a universal serial bus (Fig. 1; cellular tower 124; Para. 80,81,86; a software system shown by 132, 122 138 140 of Fig 1). 

Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafezi et al. (US 2011/0054265) in view of Yoshida et al. (US 2009/0088114) and Nitzan et al. (US 2009/0045916), further in view of Tran (US 2008/0001735) or Shoarinejad et al. (US 2010/0007466).

In the analogous art of communication between the reader device and the remote database/server, Tran or Shoarinejad shows the data received by the remote database from the reader device are encrypted (Tran: Para. 124 or Shoarinejad: Para. 9,14,33).
Therefore, it would have been obvious at the time the invention was made to incorporate the data encryption for the communication between the reader device and the remote database/server, because it would increase the security of the data.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOI C LAU/Primary Examiner, Art Unit 2689